Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Albert Chan (36,479) on 06/09/2022.
The application has been amended as follows: 
Claim 1 (Amended) An array substrate drive circuit, comprising: 
a signal driver configured for receiving a test signal, and generating a drive signal for driving a pixel array according to the test signal; and 
a signal isolator configured for dividing the drive signal into an even-numbered row drive signal and an odd-numbered row drive signal for driving the pixel array according to a preset control signal to drive the pixel array in rows; 
wherein the signal isolator comprises even-numbered row isolation circuits and odd- numbered row isolation circuits; 
controlled terminals of the even-numbered row isolation circuits are connected to even- numbered row output terminals of the signal driver in a one-to-one correspondence, output terminals of the even-numbered row isolation circuits are connected to even-numbered rows of the pixel array in a one-to-one correspondence, and input terminals of the even-numbered row isolation circuits are connected to each other; and 
controlled terminals of the odd-numbered row isolation circuits are connected to odd- numbered row output terminals of the signal driver in a one-to-one correspondence, output terminals of the odd-numbered row isolation circuits are connected to odd-numbered rows of the pixel array in a one-to-one correspondence, and input terminals of the odd-numbered row isolation circuits are connected to each other[[.]];
wherein the preset control signal comprises a first control signal and a second control signal; each odd-numbered row isolation circuit comprises a first transistor; a gate of the first transistor is connected to a drain of the first transistor, the gate of the first transistor is connected to a corresponding odd-numbered row output terminal of the signal driver, and a source of the first transistor is connected to a corresponding odd-numbered row of the pixel array; the gate of the first transistor is configured for receiving the first control signal.

Claim 3 (Cancelled).
Claim 4 (Amended) The array substrate drive circuit of claim 1[[3]], wherein each even-numbered row isolation circuit comprises a second transistor; a gate of the second transistor is connected to a drain of the second transistor, the gate of the second transistor is connected to a corresponding even-numbered row output terminal of the signal driver, and a source of the second transistor is connected to a corresponding even-numbered row of the pixel array; the gate of the second transistor is configured for receiving the second control signal.

Claim 9 (Amended) The array substrate drive circuit of claim 1[[3]], wherein the signal driver comprises drive circuits, output terminals of odd-numbered row drive circuits are connected to the controlled terminals of the odd-numbered row isolation circuits in a one-to-one correspondence, and output terminals of even-numbered row drive circuits are connected to the controlled terminals of the even-numbered row isolation circuits in a one-to-one correspondence.

Claim 14 (Amended) The array substrate drive circuit of claim 1[[3]], wherein the signal isolator is configured for receiving a first control signal and a second control signal; in response to receiving the first control signal by the signal isolator, outputting an odd- numbered row drive signal satisfying a first preset duty ratio; and in response to receiving the second control signal by the signal isolator, outputting an even-numbered row drive signal satisfying a second preset duty ratio.

Allowable Subject Matter
Claims 1, 4-12, 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the prior art of record render the claimed invention obvious.
With respect to claim 1, Hsu (US Pub 2010/0039361) discloses an array substrate drive circuit, (see par 0035; discloses the gate switch apparatus of an a-Si LCD is disposed in two rims, which enclose the LCD display area and have a bigger space available for accommodating the gate switch apparatus) comprising: a signal driver configured for generating a drive signal for driving a pixel array; (see fig. 1; gate driver 100; outputting gate lines G1, G2…Gn for driving the pixel array; see par 0036; discloses a single output channel G1 (i=1.about.n) of a gate driver 100 is able to drive m pieces of sub gate lines) and a signal isolator configured for dividing the drive signal into an even-numbered row drive signal and an odd-numbered row drive signal for driving the pixel array according to a preset control signal to drive the pixel array in rows (see fig. 1; gate switch apparatus 120 comprising plurality of transistors connecting gate line G1 to odd and even sub-gate lines; see par 0036; discloses The switch signals (OE1, OE2, . . . , OEm) provided by a control line switch a plurality of A-Si TFT switches (T1, T2, . . . , Tm), respectively. Further, the A-Si TFT switches drive a first sub gate line L1, a second sub gate line L2, . . . , a m-th sub gate line Lm; see par 0040; discloses The switch signals OE1, OE2 and OE3 are time-division signals, and only one switch signal is turned on at a time);
However Hsu alone or in combination with other prior art of record fails to disclose  wherein the signal isolator comprises even-numbered row isolation circuits and odd- numbered row isolation circuits; controlled terminals of the even-numbered row isolation circuits are connected to even- numbered row output terminals of the signal driver in a one-to-one correspondence, output terminals of the even-numbered row isolation circuits are connected to even-numbered rows of the pixel array in a one-to-one correspondence, and input terminals of the even-numbered row isolation circuits are connected to each other; and controlled terminals of the odd-numbered row isolation circuits are connected to odd- numbered row output terminals of the signal driver in a one-to-one correspondence, output terminals of the odd-numbered row isolation circuits are connected to odd-numbered rows of the pixel array in a one-to-one correspondence, and input terminals of the odd-numbered row isolation circuits are connected to each other wherein the preset control signal comprises a first control signal and a second control signal; each odd-numbered row isolation circuit comprises a first transistor; a gate of the first transistor is connected to a drain of the first transistor, the gate of the first transistor is connected to a corresponding odd-numbered row output terminal of the signal driver, and a source of the first transistor is connected to a corresponding odd-numbered row of the pixel array; the gate of the first transistor is configured for receiving the first control signal and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Hsu to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 1 is allowed.
Claims 4-12, 14-20 are allowed for being directly or indirectly dependent on allowed independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/           Examiner, Art Unit 2624       
/MICHAEL A FARAGALLA/           Primary Examiner, Art Unit 2624                                                                                                                                                                                                                                                                                                                                                                                   	06/14/2022